Exhibit OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited As at September 30 December 31 (Canadian dollars) 2008 2007 ASSETS Current Cash $ 11,523,049 $ 26,656,146 Accounts receivable and prepaid expenses 1,522,634 1,079,598 Inventory (note 12) 2,573,663 1,293,463 15,619,346 29,029,207 Long-term Property, plant and equipment (note 6) 12,537,636 11,094,563 Mineral properties (note 3) 9,591,282 9,818,923 Deferred exploration and development costs (note 3) 28,752,951 21,707,466 50,881,869 42,620,952 66,501,215 71,650,159 LIABILITIES Current Accounts payable and accrued liabilities 3,034,685 3,163,155 Capital lease obligations (note 11) 721,176 388,390 Asset retirement obligation (note 4) 307,217 135,333 4,063,078 3,686,878 Long-term Asset retirement obligation (note 4) 1,094,221 721,686 1,094,221 721,686 5,157,299 4,408,564 SHAREHOLDERS' EQUITY Share capital (note 7a) 104,185,868 104,159,423 Contributed surplus (note 7a) 7,191,111 6,482,499 Deficit (50,033,063 ) (43,400,327 ) 61,343,916 67,241,595 $ 66,501,215 $ 71,650,159 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Loss Unaudited Three month period ended September 30 Nine month period ended September 30 (Canadian dollars) 2008 2007 2008 2007 Sales - Gold $ 2,163,781 $ 2,232,250 $ 7,381,139 $ 4,991,965 Cost and expenses Cost of sales 2,269,844 1,312,125 5,727,751 4,181,847 Amortization 922,526 486,493 2,090,778 1,448,559 Management fees and salaries 459,973 635,161 2,400,512 1,730,208 Professional fees 60,010 228,785 262,430 585,497 Travel 132,483 158,363 529,902 428,116 Investor relations and promotion 18,898 186,812 357,811 438,652 Consulting fees 79,200 61,677 482,333 250,231 Office and general administrative 185,770 321,438 525,813 483,792 Transfer agent and regulatory fees 19,845 30,028 190,151 145,681 Royalty expense 37,594 37,476 117,679 76,681 Shareholders' information 349 4,280 94,445 55,996 General exploration and development 873,433 (464 ) 1,012,464 74,442 Stock-based compensation (note 7b) 216,609 751,575 671,560 1,831,708 Write down of equipment (25,737 ) - - - 5,250,798 4,213,749 14,463,629 11,731,410 Other (income) expense Interest income (111,047 ) (173,193 ) (526,340 ) (368,875 ) Interest expense - - - 129,103 Write-off of deferred transaction costs - - - 265,488 Debt extinguishment cost (note 5) - - - 54,059 Loss on disposal of asset 35,542 - 17,868 - Foreign exchange loss/(gain) 16,592 473,228 58,720 672,630 (58,913 ) 300,035 (449,752 ) 752,405 Loss and comprehensive loss for the period $ 3,028,104 $ 2,281,534 $ 6,632,737 $ 7,491,850 Basic and diluted loss per common share $ 0.01 $ 0.01 $ 0.03 $ 0.04 Weighted average number of common shares outstanding 232,392,881 188,086,252 232,387,824 189,577,847 Consolidated Statements of Deficit Three month period ended September 30 Nine month period ended September 30 (Canadian dollars) 2008 2007 2008 2007 Deficit Balance, beginning of the period 47,004,959 39,668,954 $ 43,400,326 $ 34,458,638 Loss for the period 3,028,104 2,281,534 6,632,737 7,491,850 Balance, end of the period $ 50,033,063 $ 41,950,488 $ 50,033,063 $ 41,950,488 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Three month period ended September 30 Nine month period ended September 30 (Canadian dollars) 2008 2007 2008 2007 Operating activities : Loss for the period $ (3,028,104 ) $ - $ (6,632,737 ) $ (5,210,316 ) Items not affecting cash Amortization 967,959 501,167 2,136,210 962,066 Write down of equipment 18,171 - 43,908 - Stock-based compensation expense 216,609 - 671,560 1,080,133 Interest expense - Accretion expense 16,616 9,425 46,002 19,641 Foreign exchange 71,424 172,316 75,988 160,295 Write-off of deferred transaction costs 915,767 - 915,767 209,237 Amortization of deferred financing costs - - - 81,090 Reclamation costs (59,616 ) - (120,326 ) - Changes in non-cash working capital balances Accounts receivable and prepaid expenses 139,299 (233,889 ) (443,037 ) 663,855 Accounts payable and accrued liabilities (1,213,096 ) - (64,972 ) 842,856 Inventory (347,229 ) - (1,280,200 ) (162,848 ) Increase in Asset Retirement Obligation 555,718 555,718 - Cash used in operating activities (1,746,482 ) 449,019 (4,096,119 ) (1,353,991 ) Investing activities : Deferred exploration and development costs (2,421,599 ) (1,816,479 ) (7,993,254 ) (3,070,977 ) Acquisition of property, plant and equipment (1,439,188 ) (888,050 ) (2,507,230 ) (1,254,797 ) Cash used in investing activities (3,860,787 ) (2,704,529 ) (10,500,484 ) (4,325,774 ) Financing activities : Shares issued - 634,400 - 12,903,649 Shares issued on warrants exercised - 2,336,987 - 2,336,987 Repayment of debt - (2,156,497 ) - (2,156,497 ) Share issue cost - (32,226 ) - (32,226 ) Capital lease payments (133,773 ) - (536,494 ) (173,436 ) Cash provided (used) by financing activities (133,773 ) 782,664 (536,494 ) 12,878,477 Increase (decrease) in cash during the period (5,741,042 ) (1,472,846 ) (15,133,097 ) 7,198,712 Cash - beginning of the period 17,389,091 13,529,901 26,656,146 4,101,536 Effect of foreign exchange rate changes on cash (125,000 ) (475,108 ) - (484,617 ) Cash - end of the period $ 11,523,049 $ 11,581,947 $ 11,523,049 $ 10,815,631 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2008 All dollar amounts are in Canadian Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. The Company is considered to be in the development stage as a significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosure required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements.These financial statements have not been reviewed by our external auditors. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Change in Accounting Policies TheCompany has adopted the following new Canadian Institute of Chartered Accountants (CICA) guidelines as of January 1, 2008: Section 3862 and 3863 - Financial Instruments – Disclosure and Presentation CICA issued Section 3862 and Section 3863, which are effective for fiscal years beginning on or after October 1, 2007. The objective of Section 3862 is to provide financial statement disclosure to enable users to evaluate the significance of financial instruments for the Company’s financial position and performance and the nature and extent of risks arising from financial instruments that the Company is exposed to during the reporting period and at the balance sheet date and how the Company is managing those risks. The purpose of Section 3863 is to enhance the financial statement user’s understanding of the significance of financial instruments to the Company’s financial position, performance and cash flows. The Company has adopted Section 3862 and additional disclosures are included in note 10.On adopting Section 3863, there was no effect on the Company’s financial statements. Section 1535 - Capital Disclosures The CICA issued Section 1535 establishes standards for disclosing qualitative and quantitative information about an entity's capital and how it is managed in order to enable users of its financial statements to evaluate the entity's objectives, policies and processes for managing capital.The Company has adopted Section 1535 and disclosure is included in note 7. 5 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2008 All dollar amounts are in Canadian Dollars unless otherwise stated Section 1400, General Standards of Financial Statement Presentation The CICA issued Section 1400 provides revised guidance related to management’s responsibility to assess the ability of the entity to continue as a going concern. The main features of the changes are as follows: · Management is required to make an assessment of an entity’s ability to continue as a going concern; · In making its assessment, management takes into account all available information about the future, which is at least, but is not limited to, twelve months from the balance sheet date; · Financial statements must be prepared on a going concern basis unless management intends to liquidate the entity, to cease trading or cease operations, or has no realistic alternative but to do so; · Disclosure is required of material uncertainties related to events or conditions that may cast significant doubt upon the entity’s ability to continue as a going concern; and · When financial statements are not prepared on a going concern basis, that fact should be disclosed, together with the basis on which the financial statements are prepared and the reason the entity is not regarded as a going concern. On adopting Section 1400, there was no effect on the Company’s financial statements. Section 3031 - Inventories The CICA issued Section 3031 supersedes Handbook Section 3030 to converge Canadian standards with International Accounting Standards 2, Inventories. This standard requires that: inventories be measured at the lower of cost and net realizable value; the allocation of overhead based on normal capacity; the use of the specific cost method for inventories that are not normally interchangeable or goods and services produced for specific purposes; the use of a consistent cost formula for inventory of a similar nature and use; and the reversal of previous write-downs of inventory to net realizable value, when there is a subsequent increase in the value of inventories. Disclosure requirements include the Company’s policies, carrying amounts, amounts recognized as an expense, write-downs and subsequent reversal of write-downs. On adopting Section 3031, there was no effect on the Company’s financial statements as we were previously complying with the requirements of the new section. Future Accounting Changes Section 3064 - Goodwill and Intangible Assets and Section 3450, Research and Development Costs In February 2008, the CICA issued Handbook Section 3064, Goodwill and Intangible Assets, replacing Section 3062, Goodwill and other Intangible Assets. This section provides guidance on the recognition of intangible assets in accordance with the definition of an asset and the criteria for asset recognition as well as clarifying the application of the concept of matching revenues and expenses, whether these assets are separately acquired or internally developed.The standards concerning goodwill are unchanged from the standards included in the previous Section 3062. Furthermore, the CICA agreed to the withdrawal of Handbook Section 3450, Research and Development Costs and incorporate the provisions of the International Accounting Standards, IAS 38, related to research and development costs into Section 3064.Research and development costs are of substantially the same character as other expenditures that need to be evaluated against the criteria for recognition of intangible assets.Accordingly, this standard prohibits the capitalization of costs associated with research activities. 6 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2008 All dollar amounts are in Canadian Dollars unless otherwise stated Section 1000, Financial Statement Concepts The CICA concluded that the guidance in
